In an action to recover damages for personal injuries, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated October 29, 1979, as denied the branch of its motion for a protective order which sought to vacate plaintiffs notice for discovery and inspection with respect to certain physical descriptions of a number of defendant’s employees. Order affirmed insofar as appealed from, with $50 costs and disbursements. It was not an abuse of discretion for Special Term to deny the said branch of the motion for a protective order. Defendant is not compelled to prepare new documents not previously in existence. Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.